DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US2015/0182090).
Park et al. disclose a cleaner comprising a body 10; and a mop module 11 which is detachably connected to the body 10 (see fig.4), wherein the mop module 11 includes: a pair of spin mops 2 which contact a floor while rotating; and a mop module housing 11 which connects the pair of spin mops 2 (see fig.4). Claim 1
Claim 3
The body mounting region 11 are included a pair of body mounting regions (figure 4 show at least one pair of spaced mounting regions for spin mops) that are spaced apart from each other to correspond to the pair of spin mops; and wherein the module mounting region 10 are included a pair of module mounting regions (region 10 includes an interior which accommodates 4 spin mop bodies) that are spaced apart from each other to correspond to the pair of body mounting regions (see figure 4). Claim 4
A catching extension (see image below) which protrudes from a surface of the module mounting region 10 or the body mounting region; and a catching cavity which is recessed on a surface of another one of the module mounting region or the body mounting region 11 and positioned to be engaged with the catching extension when the body and the mop module are connected. Claim 5

    PNG
    media_image1.png
    582
    481
    media_image1.png
    Greyscale


Claim(s) 1,3,4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US2006/0185690).
Song et al. disclose a cleaner comprising a body 10; and a mop module 30 which is detachably connected to the body 10 (see fig.2), wherein the mop module 30 includes: a pair of spin mops 33 which contact a floor while rotating; and a mop module housing 30 which connects the pair of spin mops 33 (see fig.2). Claim 1
Claim 3
The body mounting region 30 are included a pair of body mounting regions (figure 3) that are spaced apart from each other to correspond to the pair of spin mops; and wherein the module mounting region 17 are included a pair of module mounting regions (region 17 includes an interior which accommodates 2 spin mop bodies) that are spaced apart from each other to correspond to the pair of body mounting regions (see figure 3). Claim 4
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US2006/0185690), as applied to claim 1, and further in view of US 2007/0061040, hereinafter ‘040.
Song et al. discloses a water tank 110 which stores water and is disposed in body 10 (see fig4.) and a water supply connection channel 122,121a,125b, and a mop module 30 which includes a body mounting region (upper surface of housing 30) and is detachably connected to the module mounting region (see fig.3). Song et al. is silent as to a module water supply channel as claimed. Patent publication ‘040 discloses a floor cleaner which comprises a module water supply channel 398 which guides the water introduced by a water supply connection channel 395 to a mop 330. Accordingly, it would have been obvious to one skilled in the art provide cleaning fluid directly to the spin mops in the device of Song et al. in order to clean a floor surface as taught in the ‘040 publication.
Allowable Subject Matter
Claim 21 is allowed.
Claims 6-11,13-17,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. Applicant argues that the claims specify that the mop motor is provided in the body and therefore, separate from the mop module. However, the claims do not specify that the motor is separate from the mop module. Applicant is recommended to amend claim 1, line 4, after body, insert - - when in a detached position - -.
Applicant’s argument regarding the rejection of Johnson et al. (US 2019/0290089) is persuasive and the rejection withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/David Redding/           Primary Examiner, Art Unit 3723